United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3326
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Gerardo Garcia Hernandez, also           *
known as Gerardo Garcia,                 *       [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: January 7, 1999

                                Filed: January 20, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Gerardo Garcia Hernandez (Mr. Garcia) pleaded guilty to distribution of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). The district court1 sentenced
Mr. Garcia to 70 months imprisonment and 5 years supervised release. Mr. Garcia
appeals, and we affirm.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      For reversal, Mr. Garcia argues the district court erred in denying him a minimal
or minor role reduction under U.S. Sentencing Guidelines Manual § 3B1.2 (1998). At
sentencing, a government witness testified that he observed Mr. Garcia enter a
laundromat after a brief conversation with a confidential informant (CI) in the CI&s
vehicle, and then return to the CI&s vehicle with a package containing 232 grams of
actual methamphetamine. Additionally, Mr. Garcia testified that he contacted a
supplier after agreeing to provide drugs for the CI, and that he expected to be
compensated for his role in the transaction.

      Based on this testimony, we conclude the district court did not clearly err in
concluding Mr. Garcia was neither a minor nor a minimal participant. Mr. Garcia does
not dispute that he arranged the transaction, that he accompanied the source to the
transaction, that he delivered the drugs to the CI, and that he expected to receive
compensation. See United States v. Chatman, 119 F.3d 1335, 1341 (8th Cir.), cert.
denied, 118 S. Ct. 434 (1997); United States v. Harris, 974 F.2d 84, 86 (8th Cir. 1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-